Citation Nr: 0209543	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  00-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 1, 1994, 
for the grant of Dependency and Indemnity Compensation (DIC), 
under the provisions of the Nehmer Stipulation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 1952 
and from July 1956 to November 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought. 


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1984, due to metastatic oat 
cell cancer of the lung.

2.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

3.  Amendments to 38 C.F.R. §§ 3.307 and 3.309 to allow 
presumptive service connection for respiratory cancers 
developing to the required degree within the presumptive 
period after exposure to herbicides became effective on June 
9, 1994.

4.  A claim for DIC benefits was filed on December 13, 1984, 
which claim was initially denied by the Board on February 11, 
1986.


CONCLUSION OF LAW

An effective date of December 13, 1984, is warranted for an 
award of DIC benefits. 38 U.S.C.A. § 5110, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.114, 3.307, 3.309 (2001); Nehmer 
v. United States Veterans Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989); Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); see 
also Nehmer v. United States Veterans Administration, No. 01-
15325 (9th Cir. April 1, 2002)(benefits accrue back to the 
date of the first claim), aff'g 32 F. Supp. 2d 1175 (N.D. 
Cal. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had service in Republic of Vietnam, and is 
presumed to have been exposed to Agent Orange (AO).  He died 
in August 1984, due to metastatic oat cell cancer of the 
lung.  The appellant is his widow.  A claim for DIC was 
initially filed on December 13, 1984, and was initially 
denied in a March 1985 rating.  Denial of benefits was 
continued in a May 1985 rating and, ultimately, DIC benefits 
were denied by a Board decision dated February 11, 1986. 

In this case, the veteran died on August [redacted], 1984, and claims 
were filed prior to September 1985, but not finally 
adjudicated by the Board until February 11, 1986, i.e. after 
September 1985.  The appellant's original claims did not 
specify a causal connection to Agent Orange, and prior claims 
were denied without reference to Agent Orange or regulations 
appertaining to herbicides. 

In July 1990, the appellant submitted a request to reopen her 
claim for the cause of the veteran's death on the basis of 
Agent Orange exposure.  Later that month, she was informed by 
the RO that action on this claim would be deferred until she 
submitted additional evidence and until the RO received 
instructions on recently revised legislation pertaining to 
Agent Orange exposure.  She thereafter submitted additional 
information, including a Decision on Appeal, dated in March 
1990, from the Agent Orange Administration, which concluded, 
resolving doubt in the veteran's favor, found that he was 
exposed to defoliant spray operations.

On June 9, 1994, final regulations amending 38 C.F.R. §§ 
3.307 and 3.309 were published.  The new regulatory 
provisions, which allowed presumptive service connection for 
respiratory cancer developing to the required degree within 
30 years after exposure to herbicides, were effective as of 
the date of final publication.  59 Fed. Reg. 29,723 (June 9, 
1994).  By a rating decision issued in August 1994, service 
connection for the cause of the veteran's death was granted, 
effective June 9, 1994.  

The appellant contends that, since the veteran died in August 
[redacted], 1984, she should receive benefits retroactive to the date 
of his death.  In the alternative, she claims entitlement to 
an effective date of December 13, 1984, the date she filed 
her claim for DIC benefits.

The Board additionally notes that entitlement to an effective 
date prior to June 9, 1994, for service connection for the 
cause of the veteran's death was recently denied by a Board 
decision dated March 5, 1997.  At that time, the Board 
observed that the earlier claims did not specifically claim 
entitlement to benefits predicated on exposure to AO, and the 
Board further observes that the record does not reflect that 
entitlement was denied based on consideration of exposure to 
AO or associated regulations.  However, that March 5, 1997, 
Board determination was recently vacated.

Generally, where, as here, a claimant is granted benefits 
based on liberalizing legislation, the effective date of the 
award will be fixed in accordance with the facts found, but 
not earlier than the effective of the liberalizing law.  If 
the claim is reviewed at the request of the claimant more 
than one year after the effective date of the liberalizing 
law VA law or issue, benefits may be authorized for a period 
of one year prior to the date of the receipt of such request.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  While 
entitlement begins from that day, payment of benefits begins 
on the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5110(a).

Prior to the Agent Orange Act of 1991, 38 C.F.R. § 3.311a 
(since removed from VA regulations) governed decisions on 
claims for compensation based on exposure to herbicides 
(Agent Orange).  On May 3, 1989, a U.S. District Court ruled 
in the Nehmer class action suit that denials under § 
3.311a(d) were invalid because VA had erroneously applied too 
restrictive a standard in determining what conditions were 
associated with dioxin exposure.  Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  
Certain previously denied claims were voided by the court.  
The Veterans Benefits Administration (VBA) then imposed a 
moratorium on denials under § 3.311a(d).

In May 1991, the court approved a Final Stipulation in the 
Nehmer lawsuit, which in pertinent part, states the 
following:

As soon as a final rule is issued service connecting, 
based on dioxin [Agent Orange], any of [certain 
specified diseases], and any other disease which may be 
service connected in the future. . . the VA shall 
promptly thereafter readjudicate all claims for any such 
disease which were voided by the Court's Order of May 3, 
1989, as well as adjudicate all similar claims filed 
subsequent to the Court's May 3, 1989, Order without 
waiting for final rules to be issued on any other 
diseases.

Paragraph 3, Nehmer Stipulation and Order

For any of [certain specified diseases], and any other 
disease which may be service connected in the future 
pursuant to paragraph 3 above,. . . as to any denials of 
claims which were voided as a result of the Court's May 
3, 1989, Order, the effective date for disability 
compensation or dependency and indemnity compensation 
("DIC"), if the claim is allowed upon readjudication 
pursuant to paragraph 3 and 4 above, will be the date 
the claim giving rise to the voided decision was filed. 
. . .

Paragraph 5, Nehmer Stipulation and Order

Regulations were published in February and June of 1994 
creating presumptions of service connection for certain 
diseases based on information from the NAS report and 
removing § 3.311a from the regulations.  At the same time, VA 
lifted the moratorium on denials.

It had been VA's interpretation that essentially the only 
claims subject to the retroactive-effective-date provisions 
of the Nehmer Stipulation and Order were those in which 
either the claimant had actually raised the issue of exposure 
to herbicides (Agent Orange); or VA had specifically denied a 
claim under the invalidated regulation, 38 CFR § 3.311a(d).  
This interpretation of what constitutes a claim subject to 
the retroactive-effective-date provisions of the Nehmer 
Stipulation and Order was found in M21-1, part VI, 
7.20d(3)(a), and derived its authority from a GC precedent 
opinion, VAOPGCPREC 15-95 of June 2, 1995.

The appellant implicitly asserts that she was a member of the 
successful class action lawsuit that was filed in a 
California court.  Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer 
I"), wherein all benefit denials under 38 C.F.R. § 3.311a, 
the "dioxin" (Agent Orange) regulation, promulgated under the 
"Dioxin and Radiation Exposure Compensation Standards Act," 
were invalidated.  

More recently, in a February 1999 decision of the U.S. 
District Court in Northern California, Nehmer v. United 
States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. 
Cal. 1999) ("Nehmer II"), the court stated that VA had not 
properly implemented the settlement in the Nehmer lawsuit; 
that it had intended to void decisions made under the 
invalidated regulation where the disease upon which that 
voided decision was based was subsequently found to be 
associated with herbicide exposure; and that it rejected VA's 
argument that the only denials invalidated were those where 
the claimants had specifically raised the issue of Agent 
Orange exposure or where VA had relied on the invalidated 
regulation when denying the claims.   See also Nehmer v. 
United States Veterans Administration, No. 01-15325 (9th Cir. 
April 1, 2002)(benefits accrue back to the date of the first 
claim), aff'g 32 F. Supp. 2d 1175 (N.D. Cal. 1999).

In April 1999, the VA's Office of General Counsel withdrew 
certain portions of its June 2, 1995 precedent decision in 
light of the February 1999 decision of the U.S. District 
Court in Northern California, as well as related portions of 
the Veterans Benefits Administration's Adjudication 
Procedures Manual, M21-1. [VA Memorandum (April 27, 1999).]

In Nehmer, the court faced the issue of determining the 
effective date of benefits in Agent Orange cases in which VA 
initially denied service connection before subsequently 
granting it under a presumptive service connection analysis.  
VA has now determined that the effect of Nehmer is, in part, 
to require VA to allow retroactive benefits in certain cases 
involving grants of previously denied Agent Orange service 
connection claims.  See VA Fast Letter 99-86.  Specifically, 
VA has determined, inter alia, that the effective date of 
service connection for death benefits should be the date of 
submission of an initial claim or the date of death, 
whichever is later, provided that the prior claim was 
submitted and denied between September 25, 1985, and June 9, 
1994.  Id.

Pursuant to its June 1995 precedent opinion, VA construed the 
Nehmer Stipulation and Order to mean, in part, that a 
claimant must have specifically alleged in an original DIC 
claim that the veteran's death was caused by exposure to 
Agent Orange or other herbicide.  As such was not the case in 
the present claim, the RO denied an effective date prior to 
June 9, 1994.  The appellant and her representative, however, 
now argue that the Nehmer Stipulation applies to her case and 
that she was, therefore, entitled to an earlier effective 
date.

In view of the Court's Nehmer II ruling, VA could no longer 
follow the interpretation in M21-1, part VI, 7.20d(3)(a) and 
VAOPGCPREC 15-95 in determining what constitutes a claim that 
is subject to the retroactive-effective-date provisions of 
the Nehmer Stipulation and Order.  Accordingly, claims are 
now subject to the retroactive-effective-date provisions of 
the Nehmer Order where:

a)	a claimant specifically raised the issue of 
herbicide (Agent Orange) 
	exposure;

b)	VA specifically referred to the invalidated 
regulation, 38 § CFR 3.311a(d) in denying service 
connection for disability or cause of death; or

c)	a claimant sought service connection for a 
disability or cause of death that VA subsequently 
determines is associated with herbicide exposure, 
regardless of whether the claimant or VA had raised the 
issue of exposure or an earlier denial specifically 
referred to the invalidated regulation.

An earlier effective date under the Nehmer Stipulation and 
Order may be warranted if a prior claim for disability or 
death benefits was filed by a Vietnam veteran or a survivor 
of a Vietnam veteran and (1) the claim was filed and denied 
between September 25, 1985, the effective date of the 
invalidated regulation, and June 9, 1994, or (2) was pending 
before the VA between May 3, 1989, the date the court 
invalidated 38 C.F.R. § 3.311a, and June 9, 1994, the date 
when the VA completed its action replacing the invalidated 
regulations.  The following principles govern the effective 
dates of awards in such cases:

a)	The veteran must have had one of the conditions for 
which VA has created a presumption of service connection 
under authority of 38 U.S.C. § 1116 (see 38 CFR § 
3.309(e)).

b)	If the initial claim for service-connected 
disability or death based on one of these conditions was 
filed on or after September 25, 1985, and denied prior 
to June 9, 1994, the effective date of entitlement will 
be the later of either the date the claim was filed or 
the date on which the qualifying disability or death 
occurred.

The Board notes that the claim in this instance was filed 
prior to September 25, 1985, but was not decided by the Board 
until March 1986.  This is not fatal to her claim however.  
The September 25, 1985, date is significant only because the 
invalidated regulation, 38 C.F.R. § 3.311 (a) (1986), took 
effect on that date.  Cf. VAOPGCPREC 15-95 at fn. 1.  Thus, 
even though the claim was filed prior to September 25, 1985, 
in this case, that regulation was a controlling 
regulation/authority when the Board issued its decision in 
February 1986.  The fact that the claimant did not claim 
pursuant to that regulation and the fact that the Board did 
not rely on or even reference the particular regulation is, 
likewise, of no legal significance under the Court's 
reasoning.  See Nehmer II. 

Because her claim was decided after September 1985 (February 
11, 1986, Board denial) and prior to 1994, she is a claimant 
who sought service connection for a cause of death that VA 
subsequently determined was associated with herbicide 
exposure, regardless of whether she had actually raised the 
issue of exposure in that prior claim.  As a member of the 
class in Nehmer, the guidelines of the Nehmer Stipulation are 
applicable to her claim.  Thus, the proper effective date of 
her award of DIC is the date her claim was originally filed, 
on December 13, 1984.

In general, the law provides that where DIC is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  
However, in this particular case, the Nehmer Stipulation is 
controlling, which provides for an effective date of December 
13, 1984, for the appellant's award of DIC.


ORDER

An earlier effective date of December 13, 1984, for the award 
of DIC is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988," is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988," is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

